Citation Nr: 1409145	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 10, 2007, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In February 2011, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran's application for entitlement to an increase in his special monthly compensation for aid and attendance from the level of 38 U.S.C.A. § 1114(r)(1) to the level of 38 U.S.C.A. § 1114(r)(2) was received by VA on October 10, 2007.

2.  In a rating decision dated in February 2008, the RO granted an increase in the Veteran's special monthly compensation for aid and attendance to the level of 38 U.S.C.A. § 1114(r)(2), effective October 10, 2007, the date of receipt of his claim.

3.  It is not factually ascertainable that the Veteran needed higher-level aid and attendance without which he would have required hospitalization, nursing home care, or other residential institutional care within one year prior to the October 10, 2007 claim.

4.  Prior to October 10, 2007, the record contains no report of examination or hospitalization showing the need for higher-level aid and attendance without which the Veteran would require hospitalization, nursing home care, or other residential institutional care.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 10, 2007 for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) have not been met.  38 U.S.C.A. §§ 1114, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.157, 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of letters dated October 2007 and February 2008, sent prior to the February 2008 initial adjudication of the claim, which informed him of his duty and the VA's duty for obtaining evidence.  In addition, the October 2007 letter met the notification requirements set out for service connection in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for the resolution of the issue has been obtained.  The available service treatment records, VA and private treatment records, and lay statements have been obtained.  The Board finds that further efforts to obtain any additional records from the VA Medical Center (VAMC) in Milwaukee, Wisconsin, dated from 1992 to 1996 would be futile based on their July 2013 response to a VA claims manager that they do not have such records as documented in a July 2013 Finding of Unavailability.  Thus, no additional efforts to obtain are required.  38 C.F.R. § 3.159(c)(2).

The Board remanded this claim for additional development in February 2011.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA has obtained the Veteran's available VA medical records.  Stegall v. West, 11 Vet. App. 268 (1998).  He has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's appeal and no further assistance to develop evidence is required.

A veteran is entitled to the higher-level aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h)(3) if the veteran needs a higher level of care than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  The need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  The existence of the need for such care shall be determined by a physician employed by the Department or, in areas where no such physician is available, by a physician carrying out such function under contract or fee arrangement based on an examination by such physician.  Id.

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2002); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(2); VAOPGCPREC 12-98 (1998).

The Veteran filed his claim for entitlement to a higher level of special monthly compensation on October 10, 2007, and he is in receipt of compensation at the level of 38 U.S.C.A. § 1114(r)(2) as of that date.  Because the Veteran was compensated at the level of 38 U.S.C.A. § 1114(r)(1) for aid and attendance prior to his October 10, 2007 claim, the Board must consider whether the evidence demonstrates that a factually ascertainable increase in disability warranting special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) occurred within the one-year period preceding his October 10, 2007 claim.  See 38 C.F.R. § 3.400 (o)(2).

The Veteran did not meet the standard for special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) within the one-year period preceding his October 10, 2007 claim because he did not demonstrate that he required a higher level of care that would otherwise require hospitalization, nursing home care, or other residential institutional care.  The symptoms that warranted special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2)-including the Veteran's caregiver's placement, irrigation, and cleansing of his catheter; manual manipulation to accomplish his bowel movement; and cleansing and dressing of his decubitus ulcers-are not factually ascertainable within the one-year period preceding his October 10, 2007 claim.  Specifically, the Veteran told one treating VA clinician in June 2007 that his caregiving was provided by himself; he likewise told another treating VA clinician that he does not have a caretaker, and described himself as relatively "self-sufficient."  The Board finds that the Veteran's statements to his treating clinicians are more probative than his subsequent assertions to VA that he required a higher level of care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the evidence shows that the effective date of special monthly compensation under the provisions of 38 U.S.C.A. § 1114(r)(2) is the date of his original claim-October 10, 2007-and no earlier.

Additionally, under 38 C.F.R. § 3.157(b)(1) a medical report of examination or hospitalization will only be considered an informal claim "when such report[ ] relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157(b)(1); See MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  Further, evidence from a private physician or layman, or from a state or other institution, can constitute a claim for increase.  38 C.F.R. §§ 3.157(b)(2), (3).

None of the Veteran's reports show symptoms consistent with higher-level aid and attendance at the level of 38 U.S.C.A. § 1114(r)(2) prior to October 10, 2007, the date of the claim on which the Veteran's caregiver also reported his worsening symptoms.  Specifically, the pre-October 10, 2007 evidence includes a December 2000 VA treatment record showing paraplegia since an in-service aircraft accident; a May 2002 VA consult report noting that the Veteran requires help with bathing; and a June 2007 VA treatment record showing that the Veteran had a pressure sore in May 2006 that had kept him in bed for 18 months, causing his wife to move her sleeping arrangements to the living room to which he had relocated.  While this evidence is consistent with the need for aid and attendance at the level of 38 U.S.C.A. § 1114(r)(1) which the Veteran was receiving at that time, it does not warrant special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) because it does not reflect that the Veteran required a higher level of care without which he would require hospitalization, nursing home care, or other residential institutional care.  As such, the Veteran's appeal seeking an effective date earlier than October 10, 2007, for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2), is denied.


ORDER

Entitlement to an effective date prior to October 10, 2007 for the grant of special monthly compensation at the level of 38 U.S.C.A. § 1114(r)(2) is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


